Citation Nr: 1548438	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-32 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for fibromyalgia.

2.  Entitlement to an initial compensable rating for temporomandibular disorder (TMJ) with bruxism.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to October 2006.  

These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  Subsequently, jurisdiction over this case was transferred to the RO in Waco, Texas. 

In an August 2007 rating decision, the RO granted service connection and assigned noncompensable disability ratings for fibromyalgia and TMJ with bruxism, effective October 11, 2006.  In a July 2010 rating decision, the RO found a clear and unmistakable error in the evaluation of the Veteran's service-connected fibromyalgia and increased the evaluation to 20 percent disability rating, effective October 11, 2006. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain new VA examinations to determine the current severity of the Veteran's service-connected fibromyalgia and temporomandibular disorder with bruxism.  The most recent VA examinations for the conditions on appeal are old; fibromyalgia was last evaluated in April 2011, TMJ in 2007.  The Veteran testified that her conditions have worsened.  Given the passage of time and the Veteran's assertions that her disabilities have worsened, current examinations are required.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

In the June 2014 supplemental statement of the case, the RO noted that it had sent the Veteran a notification letter regarding the scheduling of VA examinations to evaluate the disabilities.  However, because she did not respond, no examinations were conducted.  At the September 2015 Board hearing, the Veteran testified that she had not received that correspondence.  She said moved and had informed the RO of her new address. 

Prior to scheduling the examinations requested on remand, the Veteran's current address should be confirmed.  

On the Board hearing, the Veteran indicated that she saw a private doctor for treatment of her fibromyalgia every 6 months or sooner if any issues arose.  She testified that she received treatment from a private doctor in San Antonio, Texas before she moved, and that she continued to receive treatment from a private doctor in Tyler, Texas.  She further testified that she received treatment from the same private doctor in Tyler, Texas, for TMJ.  The last private treatment record associated with the claims folder was from September 2010.  On remand, all treatment records since September 2010 should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate action to determine the Veteran's correct address.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for fibromyalgia or TMJ since September 2010.  After securing the necessary release, take all appropriate action to obtain these records.

3.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the severity of her service-connected fibromyalgia and TMJ with bruxism.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, fibromyalgia and TMJ with bruxism.  The appropriate Disability Benefits Questionnaires (DBQs) should be completed for this purpose, if possible. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




